PURCHASE POINT MEDIA CORPORATION 6950 Central Highway Fairfield, NJ 08109 November 30, 2007 Securities and Exchange Commission Washington, D.C. 20549 RE: Purchase Point Media Corporation SEC Comment Letter dated May 31, 2007 Preliminary Information Statement on Schedule 14C File No. 0-25385 Dear Sir/Madam: We are submitting herein the responses of Purchase Point Media Corporation (the “Company”) to the comments set forth in your comment letter dated May 31, 2007, on the captioned filing under the Securities Exchange Act of 1934, as amended. Simultaneously with the filing of this correspondence, the Company has filed an amended Preliminary Information Statement on Schedule 14C (the “Amended Preliminary Information Statement”).The Amended Preliminary Information Statement covers two proposals approved by a majority of the outstanding shares of common stock of the Company: (l) the change of the Company’s name to Power Sports Factory, Inc., and (2) the 1-for-20 reverse split of the Company’s outstanding shares of Common Stock (the “Reverse Split”). Attached to the Amended Preliminary Information Statement is the Company’s Amended Current Report on Form 8-K, filed with the Commission on November 16, 2007, that provides financial and business operational disclosures concerning the Company’s acquisition of Power Sports Factory, Inc. (the “PSF Acquisition 8-K/A”). Preliminary Information Statement 1. No Proxy Solicitation.The Company has obtained the consent to the change of the Company’s name and to the Reverse Split from the holders of in excess of 60% of the Company’s outstanding common stock. 2. and 3.
